United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1409
Issued: December 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2011 appellant, through her attorney, filed a timely appeal from an April 25,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
October 24, 2010 on the grounds that she had no further disability due to her accepted
employment injury.
FACTUAL HISTORY
On September 23, 2004 appellant, then a 35-year-old letter carrier, filed a traumatic
injury claim alleging that on that date she injured her left foot delivering mail. OWCP accepted
1

5 U.S.C. § 8101 et seq.

the claim for a left foot sprain, a closed fracture of the left fourth and fifth metatarsal bones, a
closed fracture of the left cuboid bone and a closed fracture of the left astragalus.2 Appellant
worked limited duty following her injury.
OWCP accepted that appellant sustained a recurrence of disability in October 2008 and
paid her compensation for total disability.3 In a letter dated October 7, 2008, appellant described
her duties as a letter carrier to Dr. Zachary Newland, an attending podiatrist.
On January 29, 2009 Dr. Newland opined that appellant’s ankle injury had become
chronic. He explained that she had damage to the soft tissue around her ankle and that scar
tissue had “replaced the normal elastic properties of her tendinous structures and therefore have
weakened the muscular strength needed for regular ankle joint motion and function. This has
resulted in instability promoting frequent and recurren[t] ankle sprains along with pain and
swelling.” Dr. Newland opined that appellant was disabled from her work duties.
By letter dated April 10, 2009, OWCP advised Dr. Newland that it had accepted that
appellant sustained a recurrence of disability. It noted that appellant performed limited duty after
her injury but that a letter that she gave him described her regular work duties as a letter carrier.
OWCP requested that Dr. Newland complete an enclosed work restriction evaluation.
Appellant retired from the employing establishment on disability
April 27, 2009. OWCP placed her on the periodic rolls beginning April 25, 2009.4

effective

On July 17, 2009 OWCP referred appellant to Dr. Jonathan Clark Race, a Board-certified
orthopedic surgeon, for a second opinion examination. In a report dated August 11, 2009,
Dr. Race discussed her history of injury and reviewed the medical records, including the results
of diagnostic studies. On examination he measured range of motion of the left ankle and foot
and found a “slight bit of tenderness over the lateral aspect of the calcaneus and over the
calcaneocuboid joint” and “mild inversion laxity of the left ankle, which is symmetrical with her
right ankle.” Dr. Race determined that the “ankle joint itself has no effusion, crepitus or obvious
intraarticular abnormalities. The midfoot and forefoot are normal. [Appellant] has no pain or
deformity over the tarsometatarsal joints.” Dr. Race diagnosed chronic left hindfoot pain of
uncertain etiology. He stated, “[Appellant’s] trabecular fractures should certainly have healed by
now. There is no objective evidence of any significant orthopedic anomaly of her left ankle and
foot. [Appellant’s] symptoms primarily consist of subjective complaints of pain.” Dr. Race
found that appellant had no objective findings due to her accepted employment injury and that
she could return to her regular employment. He asserted that her symptoms were not explained
by physical examination findings or a review of the medical records. Dr. Race found that
appellant had no need for additional medical treatment.

2

By decision dated August 20, 2007, OWCP granted appellant a schedule award for a 10 percent permanent
impairment of the left lower extremity.
3

The employing establishment indicated on a June 23, 2008 notice of recurrence of disability that appellant
worked limited duty in connection with another claim number.
4

Appellant relocated in June 2009.

2

On April 14, 2010 OWCP advised appellant that it proposed to terminate her
compensation benefits based on the opinion of Dr. Race that she had no further injury-related
disability.
A July 12, 2010 magnetic resonance imaging (MRI) scan study of the left ankle revealed
an old anterior talofibular ligament injury with no acute injury or chronic impingement.
On July 28, 2010 appellant underwent a functional capacity evaluation. The evaluating
chiropractor recommended physical therapy. In a report dated August 25, 2010, Dr. Les Benson,
who specializes in emergency medicine, related that he referred appellant to physical therapy
with the goal of increasing her range of motion and ability to walk.
By decision dated October 7, 2010, OWCP terminated appellant’s compensation effective
October 24, 2010 based on its finding that she had no further disability due to her September 23,
2004 left foot injury. It determined that Dr. Race’s opinion represented the weight of the
evidence and established that she had no residuals of her accepted employment injury.
On October 13, 2010 appellant, through her attorney, requested a telephone hearing. At
the telephone hearing, held on February 7, 2011, she related that she continued to experience left
foot problems.
In a decision dated April 25, 2011, the hearing representative affirmed the October 7,
2010 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
ANALYSIS
OWCP accepted that appellant sustained left foot sprain, a closed fracture of the fourth
and fifth metatarsal bones and a closed fracture of the cuboid bone and the astragalus of the left
foot. Appellant worked limited-duty employment. She sustained a recurrence of disability in
October 2008. Appellant retired from the employing establishment on April 27, 2009 and
OWCP placed her on the periodic rolls.
In a report dated January 29, 2009, Dr. Newland advised that appellant’s ankle injury was
chronic and that she was disabled from her work duties as a letter carrier. He found that she
sustained soft tissue injuries to her ankle. Dr. Newland further opined that scar tissue had
5

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

Gewin C. Hawkins, 52 ECAB 242 (2001).

3

weakened muscles supporting ankle motion and function and resulted in instability and repeated
ankle sprains. On April 10, 2009 OWCP noted that it appeared that appellant worked limited
duty following her injury. It requested that Dr. Newland address her limitations in a work
restriction evaluation. Dr. Newland did not, however, respond to the request for further
information. His report is thus insufficient to establish the extent of appellant’s injury-related
impairment. Further, Dr. Newland did not explain how her work injury resulted in damage to the
soft issue and formed scar tissue. Medical conclusions unsupported by rationale are of
diminished probative value.7
As Dr. Newland failed to respond to its request for additional information, OWCP
referred appellant to Dr. Race for a second opinion evaluation. OWCP terminated her
compensation benefits based on its finding that his report constituted the weight of the medical
evidence and established that she had no further employment-related disability. The Board has
reviewed the opinion of Dr. Race and finds that it has reliability, probative value and convincing
quality with respect to the conclusions reached. On August 11, 2009 Dr. Race reviewed the
history of injury and the medical reports of record. On examination he found no effusion,
crepitus or intraarticular abnormalities of the left ankle and mild left ankle inversion laxity
symmetrical with the right ankle. Dr. Race diagnosed chronic left hindfoot pain of unclear origin
and without objective findings showing “any significant orthopedic anomaly of her left ankle and
foot.” He found the employment injury had resolved and that appellant could return to work.
Dr. Race provided rationale for his opinion by explaining that there were no objective findings
supporting continued residuals of the accepted condition. The Board finds Dr. Race’s second
opinion report is sufficiently rationalized to establish that appellant’s employment-related back
strain and aggravation of degenerative back arthritis have resolved.8 Dr. Race’s reasoned
opinion is based on a proper factual and medical history and statement of accepted facts and thus
represents the weight of the evidence.
The remaining evidence of record submitted prior to OWCP’s termination of
compensation, is insufficient to show that appellant remained disabled due to the employment
injury. On August 25, 2010 Dr. Benson referred her to physical therapy to attempt to improve
her range of motion and walking. He did not, however, provide a diagnosis, an opinion on
causation or discuss the relevant issue of whether appellant had continuing employment-related
disability.9

7

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

8

See Michael S. Mina, 57 ECAB 379 (2006) (in assessing medical evidence, the weight of such evidence is
determined by its reliability, its probative value and its convincing quality; the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history, the care
of analysis manifested and the medical rationale expressed in support of the physician’s opinion are facts which
determine the weight to be given to each individual report).
9

See Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence); see also Conard
Hightower, 54 ECAB 796 (2003) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship).

4

CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
October 24, 2010 on the grounds that she had no further disability due to her accepted
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

